731 N.W.2d 693 (2007)
Patrick PAPALAS, Plaintiff,
v.
FORD MOTOR COMPANY, Defendant/Cross-Plaintiff/Third-Party Plaintiff-Appellee, and
Metro Industrial Piping, Inc., and Walbridge Aldinger Company, Defendants/Cross-Defendants, and
Rouge Steel Company, Detroit Edison Company, and Commercial Contracting Company, Defendants, and
Metro Industrial Painting, Inc., Third-Party Defendant-Appellant.
Docket Nos. 130157, 130158. COA No. 252470.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the November 8, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.